Citation Nr: 0612787	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-27 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
back disability, following VA surgical treatment in December 
2002.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
post-traumatic stress disorder (PTSD), following VA treatment 
in December 2002.

3.  Entitlement to service connection for aggravation of 
residuals from whiplash.

4.  Entitlement to service connection for aggravation of 
scoliosis.

5.  Entitlement to service connection for degenerative disc 
disease of the lumbar/thoracic, and cervical spine. 

6.  Entitlement to service connection for carpal tunnel 
syndrome with weakness and radiculopathy of upper 
extremities. 

7.  Entitlement to service connection for thoracic outlet 
type symptoms of both upper extremities. 

8.  Entitlement to service connection for spondylosis. 

9.  Entitlement to service connection for aggravation of 
fibromyalgia.  

10.  Entitlement to service connection for jaw pain, 
extraction of wisdom teeth, and adverse reaction to drugs. 

11.  Entitlement to service connection for travel anxiety and 
panic attacks. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from July 1966 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The veteran cancelled a scheduled hearing before a 
Board Judge dated in March 2006.         

The issues involving entitlement to service connection and 
the issue of entitlement to compensation under 38 U.S.C.A. § 
1151 for PTSD, following VA treatment in December 2002, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDING OF FACT

There is no competent medical evidence demonstrating that an 
additional back disability resulted from the VA surgical 
treatment dated in December 2002.  


CONCLUSION OF LAW

The criteria for compensation benefits for back disability, 
following VA surgical treatment in December 2002, pursuant to 
the provisions of 38 U.S.C.A. § 1151, have not been met.  38 
U.S.C.A. § 1151 (West Supp. 2005); 38 C.F.R. § 3.361 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the veteran received proper notification 
in February 2004, prior to the initial unfavorable agency 
decision dated June 2004.  The VA fully notified the veteran 
of what is required to substantiate such claim in the letter.  
The letter specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  She 
was advised that it was her responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for her.  The 
veteran was also requested to submit any evidence in her 
possession.  The veteran was advised the applicable law and 
regulation and discussion of facts in a May 2005 statement of 
the case.  The Board concludes that the veteran was provided 
with every opportunity to submit evidence and argument in 
support of her claims, and to respond to VA notices.  The 
duty to notify was satisfied under the circumstances of this 
case.  38 U.S.C.A. § 5103.   

The Board notes that the regulation implementing the current 
version of 38 U.S.C.A. § 1151 is effective September 2, 2004.  
See 69 Fed. Reg. 46433-34 (Aug. 2, 2004) (to be codified at 
38 C.F.R. § 3.361).  While the RO has not given the veteran 
notice of this regulation, the Board finds its consideration 
of that regulation, in the first instance, does not prejudice 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  This regulation merely codified the criteria already 
present in the statute, 38 U.S.C.A. § 1151, and the veteran 
was provided with the provisions of 38 U.S.C.A. § 1151, the 
governing statute, in the SSOC.  The Board also points out 
that the regulation includes several provisions already 
contained in the former regulation codifying 38 U.S.C.A. § 
1151-38 C.F.R. § 3.358-of which the veteran also has been 
apprised.  The Board concludes that the veteran was provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  The duty 
to notify was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the letter dated in February 2004 did 
not include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard, at 394. As the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes the VA medical 
records from St. Louis dated in December 2002, including the 
surgical report for December 5, 2002.   Subsequent VA medical 
records are also included in the record, along with 
statements from the veteran.  The Board notes that there may 
be outstanding service medical records not included in the 
file.  However, the service medical records are not pertinent 
to deciding the 38 U.S.C.A. § 1151 claim involving to the 
veteran's back disability.  The 38 U.S.C.A. § 1151 claim 
involves treatment conducted in December 2002 and does not 
involve the veteran's active duty service from July 1966 to 
March 1967.  Therefore, any missing service medical records 
would not aid the Board in making a determination as to her 
VA treatment in December 2002.  

In addition, no VA etiological opinion was provided in this 
claim.   In short, it does not appear that obtaining the 
above records or providing a VA examination would prejudice 
the veteran in this case.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

U.S.C.A. § 1151

The veteran is asserting a claim under 38 U.S.C.A. § 1151 for 
back disability  following VA surgical treatment in December 
2002.

The provisions of 38 U.S.C.A. § 1151 were amended, effective 
October 1, 1997, to include the requirement of fault, 
requiring that additional disability be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable.  See 38 
U.S.C.A. § 1151 (West Supp. 2005).  Here, the veteran filed 
her claim after October 1, 1997, therefore, the regulations 
effective on October 1, 1997 apply in this case.  Under the 
provisions of 38 U.S.C.A. § 1151 (West Supp. 2005), if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.361, 3.800(a) (2005).

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  A claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.

Current applicable regulation provides that where it is 
determined that there is additional disability resulting from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of hospitalization, medical or 
surgical treatment, or examination, compensation will be 
payable for such additional disability.  38 C.F.R. § 3.361 
(2005).

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Actual causation is required.  To establish 
causation, the evidence must show that the hospital care, 
medical or surgical treatment, or examination resulted in the 
veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  

In essence, a claimed disability is a qualifying additional 
disability if such disability was not the result of the 
veteran's willful misconduct and (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, and the proximate cause of the disability 
was due to either (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West Supp. 
2005).

VA medical records from St. Louis dated in December 2002 
indicated that pre-surgery diagnosis was L4-5 degenerative 
spondylolisthesis with stenosis.  According to a December 11, 
2002 consult, the veteran had complained of having low back 
pain for 30 years, which had dramatically worsened following 
a fall in June 2002.  

VA medical records showed that on December 5, 2002, the 
veteran underwent a Laminectomy of L4, partial mainectomy of 
L5, pedicle screw fixation of L4 and L5 with right iliac 
autograph on December 5, 2002.  A December 6, 2002 
neurosurgery note indicated that veteran was in a good deal 
of pain, mostly her back.  She complained of numbness of 
hands and feet after surgery, but this cleared within two 
hours.  A December 7, 2002 clinical  note reported that her 
back dressing was removed.  Examination revealed that the 
staples were intact to incisions at the low thoracic spine.  
A December 11, 2002 physical therapy notation indicated that 
the veteran reported feeling great.  A December 12, 2002 
physical therapy record indicated that the veteran felt much 
better than she did the day before.  She stated that she had 
been walking with a wheeled walker on the ward.   
Neurosurgical note dated December 20, 2002 indicated that the 
veteran was doing well, still wearing the TLSO brace.  Her 
feet were slightly edematous, but she stated that this was 
subsiding.  

In her notice of disagreement, the veteran indicated that she 
felt that the VAMC in St. Louis was negligent and had caused 
her pain and suffering for an extended period of time, and 
may have also caused additional aggravation of her condition.  
Importantly, the statements in her notice of disagreement are 
in direct contradiction to written statements she expressed 
to Dr. Osterholtz in January 2003.  

In the January 2003 written statement to Dr. Osterholtz, the 
veteran informed the doctor that she had surgery on December 
5, 2002, and as she stated that the surgeon's were wonderful 
and she had her life back.  She reported that she had no back 
pain at all and would be in a hard brace for another couple 
of months.  

Post-operative medical records dated in June 2003 support her 
statements to Dr. Osterholtz, as it showed that her back was 
much better following the December 2002 surgery, although not 
painless.  Her legs were better, although her back tired 
easily.  There were no other pertinent medical records 
following the December 2002 treatment and surgery at VAMC St. 
Louis.  

Based upon the above information, the Board finds no 
competent medical evidence of an additional back disability 
as a result of her treatment at the VAMC in St. Louis in 
December 2002.  The veteran's statements in her notice of 
disagreement are inconsistent with the medical evidence and 
in direct contradiction to her statement to Dr. Osterholtz in 
January 2003.  Her assertions that she may have additional 
back disability are therefore called into serious question 
and her allegations are less credible.  In fact, the medical 
evidence tends to show that the veteran's back condition 
improved following the December 5, 2002 surgery.  As such, 
the Board finds no additional back disability has been shown 
in this case.  Without a showing of additional back 
disability, the Board does not need to make any determination 
on causation or possible carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA.   

Based upon the above, the Board finds that the evidence is 
not evenly balanced in this case and concludes that the 
criteria for compensation benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 
(West Supp. 2005); 38 C.F.R. § 3.358 (2005).


ORDER

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 2002) for back disability following VA 
surgical treatment in December 2002 is denied.


REMAND

For the issue of entitlement to compensation under 
38 U.S.C.A. § 1151 for PTSD, following VA treatment in 
December 2002, the record indicates that a report from the 
Inspector General's Office (IG) was made in response to the 
allegations raised by the veteran regarding the euthanized 
patient.  The IG report should be included in the record 
before adjudication on the merits.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159 (2005).  

In addition, a May 2003 VA mental health evaluation indicated 
a diagnosis of PTSD related to the episode the veteran 
witnessed at the VAMC in December 2002.  However, there is 
also evidence that the veteran was diagnosed with PTSD prior 
to December 2002.  After receipt of the IG report, a VA 
examination, the RO should schedule the veteran for a VA 
mental examination in order to determine whether the veteran 
has PTSD and if so, whether her PTSD is related to the event 
allegedly witness by the veteran, occurring at the VAMC in 
December 2002.  38 C.F.R. § 3.159 (2005).  

For the service connection claims, the veteran's 
representative asserted in a July 2005 written statement that 
it appears that there is a lack of official service medical 
records in the claims file.  Upon review, the Board agrees.  
An attempt to obtain the veteran's service medical records 
was made in October 1997.  In response, the NPRC asked the RO 
to resubmit the request in 90 days as the records were not 
currently available.  The record shows that a supplemental 
request was made in December 1997 with no response.  The 
veteran did provide her copies of her service medical 
records, but it is not known whether these copies represent 
all of the service medical records from the NPRC.  
Importantly, her induction examination is not included, which 
may be pertinent, particularly for her aggravation of 
preexisting condition claims.  The RO should attempt to 
obtain all of the veteran's service  medical records before 
adjudication on the merits.

In addition, the service medical records that are in the 
claims file indicate that the veteran was involved in a motor 
vehicle accident in December 1966 with complaints of whiplash 
injury.  There are also numerous treatment records of the 
veteran complaining of being nervous and depressed.  The 
post-service medical evidence also demonstrates diagnosis and 
treatment for back disabilities, carpal tunnel syndrome, and 
anxiety disorder.  The record does not include an etiological 
opinion to determine whether the veteran's back disabilities 
were related to the in-service motor vehicle accident, or 
were otherwise aggravated by such accident in service.  See 
Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 
Vet. App. 247, 253 (1999).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC should obtain the veteran's 
service medical records.  

2.  The AMC should obtain a copy of the 
Inspector General's report pertaining to 
the investigation of a death involving a 
patient at the VAMC, St. Louis (John 
Cochran Hospital) for December 2002.  

3.  After completing 1 and 2 above, the 
AMC should schedule the veteran for a VA 
medical examination to ascertain the 
nature, extent, and etiology of her PTSD 
and travel anxiety with panic attacks, if 
any.  It is imperative that the claims 
file, including this remand, be made 
available to the examiner for review in 
connection with the examination.  

The examiner should determine whether the 
veteran has PTSD and if so, whether such 
PTSD is at least as likely as not related 
to the asserted stressor event occurring 
at the VAMC in December 2002.  In 
addition, the examiner is asked to 
determine whether the veteran has a 
diagnosed condition involving travel 
anxiety with panic attacks.  If so, the 
examiner is asked to determine if such 
anxiety disability is at least as likely 
as not related to service.  Detailed 
reasons and bases for all diagnoses and 
opinions should be provided including a 
discussion of evidence relied on for 
opinion.

4.  After completing 1 and 2 above, the 
AMC should also schedule the veteran for 
a VA medical examination to ascertain the 
nature, extent, and etiology of her 
lumbar, thoracic, and cervical spine 
disabilities and her carpal tunnel 
syndrome, if any.  It is imperative that 
the claims file, including this remand, 
be made available to the examiner for 
review in connection with the 
examination.  

The examiner should determine the current 
back disabilities and carpal tunnel 
syndrome, if any.  If any disabilities 
are present, the examiner is asked to 
determine whether such disabilities were 
aggravated by service, or were at least 
as likely as not related to service.  The 
examiner is asked to review and comment 
on the treatment records related to the 
motor vehicle accident in December 1966.  
Detailed reasons and bases for all 
diagnoses and opinions should be provided 
including a discussion of evidence relied 
on for opinion.

5.  The AMC should adjudicate the claims.  
If the determination remains adverse to 
the veteran, the veteran and her 
representative should be provided a 
supplemental statement of the case that 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran and her 
representative should be afforded the 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


